            Case 5:21-cv-00406-R Document 1 Filed 04/27/21 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT FOR
                         THE WESTERN DISTRICT OF OKLAHOMA

1. GAEDEKE HOLDINGS VII, LTD., a Texas
   limited liability company,

                              Plaintiff,                          CIV-21-406-R
v.                                                    Case No: ______________________

1. J.D. CROW, an Individual; and
2. MYRNA GAE CROW, an Individual,

                              Defendants.

                                           COMPLAINT

       Plaintiff, Gaedeke Holdings VII, Ltd. (“Plaintiff”), for its claims for relief against

Defendants, J.D. Crow and Myrna Gae Crow (“Defendants”), hereby states and alleges as

follows:

                                            PARTIES

       1.      Plaintiff, Gaedeke Holdings VII, Ltd. is a Texas limited liability company with its

principal place of business in Dallas, Texas, but it operates oil and gas wells in the State of

Oklahoma.

       2.      Upon information and belief, Defendant, J.D. Crow, is an individual, and upon

information and belief, resides in Minco, Oklahoma.

       3.       Upon information and belief, Defendant, Myrna Gae Crow, is an individual, and

upon information and belief, resides in Minco, Oklahoma.

                                JURISDICTION AND VENUE

       Plaintiff incorporates by reference the foregoing allegations above and, further, states and

alleges as follows:
            Case 5:21-cv-00406-R Document 1 Filed 04/27/21 Page 2 of 5




       4.      This Court has subject matter jurisdiction over this Complaint under 28 U.S.C.

§ 1332.

       5.      Venue is proper pursuant to 28 U.S.C. § 1391.

       6.      Exclusive of interest and costs, pursuant to the requirements under 28 U.S.C.

§ 1332, the amount in controversy in this action herein exceeds $75,000.00.

                            FACTS COMMON TO ALL COUNTS

       Plaintiff incorporates by reference the foregoing allegations above and, further, states and

alleges as follows:

       7.      In June 2017, Plaintiff, by and through its contract landman, Gaedeke Oil & Gas,

Inc., negotiated with and acquired from Defendants an oil and gas lease covering mineral

interests located in and under the Lot 5 & Lot 6 & East 10 acres of W/2 NW/4 described in metes

and bounds and South 40 acres of the West 70 acres of the W/2 NW/4 of Section 36-10N-8W

(“Section 36”), Grady County, State of Oklahoma, and containing 109.71 acres, more or less.

The Oil and Gas Lease (the “Lease”) is tabulated below:

          A) Lessors:            J.D. Crow and Myrna Gae Crow (h/w)
             Lessee:             Gaedeke Holdings, VII, Ltd.
             Dated:              June 5, 2017
             Recorded:           July 12, 2017
             Book & Page         Bk. 5250, Pages 155-156
             Description:        Township 10 North, Range 8 West, Section 36: Lot 5 & Lot 6
                                 & East 10.0000 acres of W/2 NW/4 described in metes and
                                 bounds & South 40.0000 acres of the West 70.0000 acres of
                                 the W/2 NW/4 containing 109.7100 acres, more or less in
                                 Grady County, State of Oklahoma
              Warranty           Lessor hereby warrants and agrees to defend the title to the
              Provision:         lands herein described, and agrees that the Lessee shall have
                                 the right at any time to redeem for Lessor by payment any
                                 mortgages, taxes, or other liens on the above-described lands,
                                 in the event of default of payment by Lessor, and be
                                 subrogated to the rights of the holder thereof.



                                                2
             Case 5:21-cv-00406-R Document 1 Filed 04/27/21 Page 3 of 5




       8.      The Lease contains a warranty of title provision.

       9.      The Lease purports to cover 21.8622 net acres of minerals, represented by

Defendants to be owned by them, underlying the lands described in the Lease. On June 22, 2017,

by and through its contract landman, Gaedeke Oil & Gas, Inc., Plaintiff paid Defendants $4,000

per acre or $87,448.80 bonus consideration for the Lease. See attached Ex. 1, Check.

                               FIRST CLAIM FOR RELIEF
                            BREACH OF WARRANTY OF TITLE

       Plaintiff incorporates by reference the foregoing allegations above and, further, states and

alleges as follows:

       10.     In Section 36, of the total 21.8622 mineral acres purportedly covered by the

Lease, Defendant owned only 10.21 net mineral acres underlying the lands described in the

Lease, however, Defendants’ mineral interest was subject to a prior lease, which prior lease

remains in force and effect. Therefore, the Lease conveyed nothing whatsoever to Plaintiff.

       11.     In the Lease, Defendants expressly warrant and covenant that they are the lawful

owners of and have good title to said 21.8622 mineral acres in Section 36. Defendants further

warrant that they have the right to convey, by oil and gas lease the 3/16th leasehold interest of

such minerals to Plaintiff, that Defendants warrant title and agree to defend the title to the

21.8622 mineral acres in Section 36 against all lawful claims of all persons whomever, and that

Defendants, as the Lessors, agree to indemnify Plaintiff, as the Lessee, from adverse claims to

such mineral acreage.

       12.     Plaintiff subsequently discovered that Defendants do not own the 21.8622 net

mineral acres in Section 36, for which Defendants were paid; rather, Defendants only own 10.21

net mineral acres in Section 36, but even such smaller mineral interest was subject to a prior

lease, which prior lease remains in force and effect.


                                                 3
             Case 5:21-cv-00406-R Document 1 Filed 04/27/21 Page 4 of 5




       13.     Plaintiff made demand on Defendants to return the bonus monies paid to

Defendants under the Lease, but Defendants refuse to return such bonus monies to Plaintiff. See

attached Exhibit 2, March 31, 2021 Demand Letter.

       14.     The foregoing facts operate as and constitute a breach of contract, a breach of

Defendants’ warranty of title contained in the Lease, and a failure of consideration.

       15.     Defendants’ breach of warranty of title damaged Plaintiff in the amount of

$87,448.80. In addition, Plaintiff is entitled to statutory pre-judgment interest from June 22, 2017

at 6% per annum and is entitled to post-judgment interest.

                               SECOND CLAIM FOR RELIEF
                                 UNJUST ENRICHMENT

       Plaintiff incorporates by reference the foregoing allegations above and, further, states and

alleges as follows:

       16.     Defendants’ conduct in keeping of bonus monies that do not belong to them, but

that belong to Plaintiff, is inequitable and unconscionable, and Defendants should not be allowed

to retain bonus monies mistakenly paid to them by Plaintiff.

       17.     Defendants have unfairly, improperly, and unreasonably received a benefit to the

detriment at the expense of Plaintiff. Defendants have been unjustly enriched by keeping a bonus

payment in the amount of $87,448.80 for mineral acreage not owned by them.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff, Gaedeke Holdings VII, Ltd., demands judgment against

Defendants, J.D. Crow and Myrna Gae Crow, as follows:

       A.      for damages in the amount of $87,448.80, plus pre-judgment at 6% per annum

and after June 22, 2017, through the date of judgment, post-judgment interest as allowed by

Oklahoma law, costs, and reasonable attorney’s fees;


                                                 4
            Case 5:21-cv-00406-R Document 1 Filed 04/27/21 Page 5 of 5




       B.      Plaintiff is entitled to recover $87,448.80, the value of the benefit conferred as

damages, plus pre-judgment interest at 6% per annum and after June 22, 2017, through the date

of judgment, post-judgment interest, including interest as allowed by Oklahoma law, costs, and

reasonable attorney’s fees; and

       C.      for such other relief as this Court deems just and equitable.

                                                     Respectfully submitted,


                                                     /s/ Gregory L. Mahaffey
                                                     Gregory L. Mahaffey, OBA #5626
                                                     Myrenda R. Jones, OBA #33901
                                                     MAHAFFEY & GORE, P.C.
                                                     300 NE 1st Street
                                                     Oklahoma City, Oklahoma 73104
                                                     Telephone: (405) 236-0478
                                                     Facsimile: (405) 236-1840
ATTORNEY LIEN CLAIMED                                ATTORNEYS FOR PLAINTIFF




                                                 5
